DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-14 are pending.
Claims 1-9, 15-20 cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terano et al. (hereinafter “Terano”) (US 20120233060 A1).
As to claim 10, Terano teaches an energy system comprising: 
a first energy device for a first energy customer of an energy provider [Fig.1 shows a plurality of power consumers forming a power interchanging system, and Fig.2 shows a power supply system of a power consumer] [0026-0033]; 
a second energy device for a second energy customer of the energy provider [Fig.2 shows a power supply system of a power consumer] [0026-0033]; 
wherein the first energy device is configured to provide a purchase energy option and a sell energy option to the second energy customer via the second energy device without any interaction with the energy provider [Figs. 3-6] [0004, 0007, 0027-0028, 0049, 0057-0067, 0094-0095]; 
wherein the second energy device is configured to provide a purchase energy option confirmation and a sell energy confirmation to the first energy customer via the first energy device without any interaction with the energy provider [Figs. 3-6] [0004, 0007, 0027-0028, 0049, 0057-0067, 0094-00951].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terano in view of Lyren et al. (hereinafter “Lyren”) (US 20150145335 A1).
As to claim 11, Terano teaches a peer-to-peer communication functionality is enabled between the first energy device, the second energy device, and a third energy device where the third energy device is for a third energy customer [Figs. 3-6] [0004, 0007, 0027-0028, 0049, 0057-0067, 0094-0095]. Terano does not explicitly teach the third energy customer of a second energy provider.
However, Lyren teaches method and system for transmit and sell electrical power to residential and commercial customers. Especially, Lyren teaches the plurality of customers can purchase power from one or more power providers [Fig. 6] [0082-0083].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Lyren with the teachings of Terano for the purpose of enabling a group of customers to communicate and purchase power from one or more power providers.
As to claim 12, Terano teaches the peer-to-peer communication functionality allows for energy purchases between the first energy customer, the second energy customer, and the third energy customer without any interaction with the energy provider and the second energy provider [Figs. 3-6] [0004, 0007, 0027-0028, 0049, 0057-0067, 0094-0095].
As to claim 13, Terano teaches the peer-to-peer communication functionality enables a plurality of energy options to be communicated between the first energy customer, the second energy customer, and the third energy customer [Figs. 3-6] [0004, 0007, 0027-0028, 0049, 0057-0067, 0094-0095].
As to claim 14, Terano teaches the plurality of energy options includes an energy curtailment option, an energy efficiency option, a renewable energy option, and an energy teaching option [Figs. 3-6] [0004, 0007, 0027-0028, 0049, 0057-0067, 0069-0092, 0094-0095].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0095] In the configuration, the power consumers 60 share the power selling amount information and the power purchasing amount information within the power interchanging group G and also trade an electric power therebetween by using the control units 7. Since the power trade is executed by the control units 7 provided in the respective power consumers 60, a power can be traded between the power consumers 60 without the intervention of a management device which collectively manages the power consumers 60.